Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Dewey & LeBoeuf LLP 1301 Avenue of the Americas New York, NY 10019-6092 tel (212) 259-8000 fax (212) 259-8333 March 17, 2009 National Fuel Gas Company 6363 Main Street Williamsville, New York 14221 Ladies and Gentlemen: This opinion relates to the Registration Statement (Registration Statement) on Form S-3 to be filed on or about the date hereof with the Securities and Exchange Commission (SEC) by National Fuel Gas Company (Company) under the Securities Act of 1933, as amended (1933 Act), for the registration of the sale by the Company from time to time of (i) debt securities (Debt Securities), (ii) common stock, $1.00 par value (Stock), together with the common stock purchase rights appurtenant thereto (Rights, and together with the Stock, the Shares), (iii) contracts to purchase the Shares or other agreements or instruments requiring the Company to sell the Shares (collectively, Stock Purchase Contracts), and (iv) units, each representing ownership of a Stock Purchase Contract and either Debt Securities or U.S. Treasury securities (Stock Purchase Units).
